
	

114 HR 3377 IH: Social Security Caregiver Credit Act of 2015
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3377
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mrs. Lowey (for herself, Mr. Cartwright, Mr. Schiff, Ms. Norton, Mr. Grijalva, Ms. Kaptur, Ms. Brown of Florida, Ms. Edwards, Mr. McDermott, Ms. Schakowsky, Ms. McCollum, Ms. Matsui, Ms. DeLauro, Mr. Pocan, Ms. Michelle Lujan Grisham of New Mexico, Mrs. Kirkpatrick, Mr. Gallego, Ms. Frankel of Florida, Mr. Nadler, Ms. Kuster, Ms. Jackson Lee, Mrs. Dingell, Ms. Plaskett, Mr. Van Hollen, Ms. Lee, Mr. Conyers, Ms. Clarke of New York, Ms. Moore, Ms. Brownley of California, Ms. Slaughter, Ms. Sinema, Mr. Fattah, Ms. Meng, Mrs. Watson Coleman, Ms. Speier, Mr. Delaney, Mr. Quigley, Mr. Honda, Mr. Ryan of Ohio, Mr. Engel, Ms. Titus, Ms. Clark of Massachusetts, Mr. McGovern, and Mr. Takano) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend title II of the Social Security Act to credit prospectively individuals serving as
			 caregivers of dependent relatives with deemed wages for up to five years
			 of such service.
	
	
 1.Short titleThis Act may be cited as the Social Security Caregiver Credit Act of 2015. 2.FindingsCongress finds that:
 (1)Caregiving is an essential element of family life and a vital service for children, the ill, the disabled, and the elderly.
 (2)The establishment of a caregiver credit would bolster the economic prospects of unpaid caregivers and would provide them with vital retirement security.
 (3)The 2015 Annual Report of the Board of Trustees of the Federal Old-Age and Survivors Insurance and Federal Disability Insurance Trust Funds concluded that the combined Trust Funds will be able to pay scheduled benefits in full until 2034.
 (4)While there is no immediate crisis, policy options should be considered to extend OASDI solvency, including by eradicating the gender wage gap, increasing overall employment, or increasing the minimum wage.
			3.Deemed wages for caregivers of dependent relatives
 (a)In generalTitle II of the Social Security Act is amended by adding after section 234 (42 U.S.C. 434) the following new section:  235.Deemed wages for caregivers of dependent relatives(a)DefinitionsFor purposes of this section—
 (1)The term qualifying month means, in connection with an individual, a month during which such individual was engaged for not less than 80 hours in providing care to a dependent relative without monetary compensation. Such term does not include any month ending after the date on which such individual attains retirement age (as defined in section 216(l)).
 (2)The term dependent relative means, in connection with an individual— (A)a child, grandchild, niece, or nephew (of such individual or such individual’s spouse or domestic partner), or a child to which the individual or the individual’s spouse or domestic partner is standing in loco parentis, who is under the age of 12, or
 (B)a child, grandchild, niece, or nephew (of such individual or such individual’s spouse or domestic partner), a child to which the individual or the individual’s spouse or domestic partner is standing in loco parentis, a parent, aunt, or uncle (of such individual or his or her spouse or domestic partner), or such individual’s spouse or domestic partner, if such child, grandchild, niece, nephew, parent, aunt, uncle, spouse, or domestic partner is a chronically dependent individual.
								(3)
 (A)The term chronically dependent individual means an individual who— (i)is dependent on a daily basis on verbal reminding, physical cueing, supervision, or other assistance provided to the individual by another person in the performance of at least two of the activities of daily living (described in subparagraph (B)), and
 (ii)without the assistance described in clause (i), could not perform such activities of daily living. (B)The activities of daily living referred to in subparagraph (A) are the following:
 (i)Eating. (ii)Bathing.
 (iii)Dressing. (iv)Toileting.
 (v)Transferring in and out of a bed or in and out of a chair. (b)Deemed Wages of Caregiver (1) (A)For purposes of determining entitlement to and the amount of any monthly benefit for any month after December 2015, or entitlement to and the amount of any lump-sum death payment in the case of a death after such month, payable under this title on the basis of the wages and self-employment income of any individual, and for purposes of section 216(i)(3), such individual shall be deemed to have been paid during each qualifying month (in addition to wages or self-employment income actually paid to or derived by such individual during such month) at an amount per month equal to—
 (i)in the case of a qualifying month during which no wages or self-employment income were actually paid to or derived by such individual, 50 percent of the national average wage index (as defined in section 209(k)(1)) for the second calendar year preceding the calendar year in which such month occurs; and
 (ii)in the case of any other qualifying month, the excess of the amount determined under clause (i) over 1/2 of the wages or self-employment income actually paid to or derived by such individual during such month.
 (B)In any case in which there are more than 60 qualifying months for an individual, only the last 60 of such months shall be taken into account for purposes of this section.
 (2)Paragraph (1) shall not be applicable in the case of any monthly benefit or lump-sum death payment if a larger such benefit or payment, as the case may be, would be payable without its application.
 (c)Identification RequirementsA qualifying month shall not be taken into account under this section with respect to an individual unless such individual provides the Commissioner of Social Security with the name and identifying information of the dependent relative with respect to whom the individual was engaged in providing care during such month, and other information as the Commissioner may require to verify the status of the dependent relative, on whatever application may be required to obtain benefits under this section..
 (b)Conforming amendmentSection 209(k)(1) of such Act (42 U.S.C. 409(k)(1)) is amended— (1)by striking and before 230(b)(2); and
 (2)by inserting and 235(b)(1)(A)(i), after 1977),.  